NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


GATEWAY RADIOLOGY                            )
CONSULTANTS, P.A., a Florida                 )
Corporation,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-787
                                             )
PHILIPS MEDICAL CAPITAL, LLC, a,             )
Foreign Limited Liability Company,           )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 1, 2019

Appeal from the Circuit Court for Pinellas
County; Jack Day, Judge.

Maury L. Udell, Miami, for Appellant.

Michelle M. Gervias of Blank Rome LLP,
Tampa, for Appellee.




PER CURIAM.


             Affirmed.



CASANUEVA, KHOUZAM, and LUCAS, JJ., Concur.